Citation Nr: 0614711	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-33 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the right knee status post 
medial meniscus repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1957 to 
October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In February 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.

At the February 2006 travel board hearing, the veteran 
testified that his right knee symptomatology had increased 
since the time of the last VA examination in September 2004. 
While a new examination is not required simply because of the 
time which has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination. VAOPGCPREC 11-95 (1995).  
The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).

In addition, in April 2006, the RO received a letter from the 
veteran along with part of the VCAA letter sent to him in 
March.  The veteran advised that he had more information or 
evidence to give to VA to substantiate his claim.

Therefore, in order to afford the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that an additional medical opinion 
in conjunction with the review of the entire record and 
examination of the veteran is warranted to assess the current 
severity of the veteran's right knee disability and that the 
veteran have an opportunity to submit additional evidence to 
substantiate his claim.   

Accordingly, the claim is REMANDED for the following actions:

1.  The veteran should be advised to 
submit additional evidence indicated on 
the April 2006 VCAA response form. 

2.  The RO should obtain any VA medical 
records for treatment received since 
August 2004 at the Waco medical facility.  
Only treatment pertaining to the knee 
need be obtained.

3.  After obtaining any VA records that 
are available and relevant, the veteran 
should be afforded the appropriate VA 
examination by an orthopedic specialist 
to ascertain the current severity of his 
right knee disability. All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

4.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), are 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  


_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




